20-436
     Singh v. Garland
                                                                             BIA
                                                                          Hom, IJ
                                                                     A208 616 450
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            GUIDO CALABRESI,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   HARPREET SINGH,
15            Petitioner,
16
17                      v.                                  20-436
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Genet Getachew, Esq., Brooklyn,
25                                      NY.
26
27   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
28                                      Assistant Attorney General;
 1                                    Sabatino F. Leo, Senior Litigation
 2                                    Counsel; Ilana J. Snyder, Trial
 3                                    Attorney, Office of Immigration
 4                                    Litigation, United States
 5                                    Department of Justice, Washington,
 6                                    DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Harpreet Singh, a native and citizen of India,

12   seeks   review     of   a   January    7,   2020   decision   of    the   BIA

13   affirming a May 4, 2018 decision of an Immigration Judge

14   (“IJ”) denying asylum, withholding of removal, and relief

15   under the Convention Against Torture (“CAT”).             In re Harpreet

16   Singh, No. A208 616 450 (B.I.A. Jan. 7, 2020), aff’g No. A208

17   616 450 (Immig. Ct. N.Y. City May 4, 2018).               We assume the

18   parties’ familiarity with the underlying facts and procedural

19   history.

20         We have reviewed both the BIA’s and IJ’s decisions.                 See

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

22   Cir. 2006).      (“When the BIA briefly affirms the decision of

23   an IJ and adopt[s] the IJ’s reasoning in doing so, we review

24   the   IJ’s   and    the     BIA’s     decisions    together.”      (internal

                                            2
 1   quotation marks omitted)).          We review questions of law de

 2   novo and review the agency’s factual findings, including

 3   adverse credibility determinations, for substantial evidence.

 4   See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009);

 5   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

 6   67, 76 (2d Cir. 2018).

 7       An applicant bears the burden to establish eligibility

8    for asylum by showing either past harm rising to the level of

9    persecution or a well-founded fear of future persecution.

10   See 8 U.S.C. § 1158(b)(1)(B); 8 C.F.R. § 1208.13(b).                He must

11   “present   credible     testimony       that   he    subjectively     fears

12   persecution    and   establish   that      his      fear   is   objectively

13   reasonable.”    Ramsameachire v. Ashcroft, 357 F.3d 169, 178

14   (2d Cir. 2004).       An applicant can meet that burden if his

15   “testimony is credible . . . [and] persuasive,” but “[i]n

16   determining whether the applicant has met the applicant’s

17   burden, the trier of fact may weigh the credible testimony

18   along   with    other     evidence        of     record.”          8 U.S.C.

19   § 1158(b)(1)(B)(ii).

20       The record supports the agency’s determination that Singh

21   was not credible as to his allegations of past harm by members


                                         3
 1   of rival political parties.                “Considering the totality of the

 2   circumstances, and all relevant factors, a trier of fact may

 3   base a credibility determination on the . . . consistency

 4   between         the          applicant’s . . . written                     and      oral

 5   statements . . . , the internal consistency of each such

 6   statement, [and] the consistency of such statements with

 7   other evidence of record.”                 Id.       § 1158(b)(1)(B)(iii).              “We

 8   defer . . . to              an      IJ’s         credibility          determination

 9   unless . . . it is plain that no reasonable fact-finder could

10   make such an adverse credibility ruling.”                           Xiu Xia Lin v.

11   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

12   Gao, 891 F.3d at 76.

13       Substantial evidence supports the adverse credibility

14   determination          as        the      agency       reasonably          relied       on

15   discrepancies between Singh’s testimony and interview.                                  See

16   8 U.S.C. § 1158(b)(1)(B)(iii); Ming Zhang v. Holder, 585 F.3d

17   715, 725 (2d Cir. 2009) (“Where the record of a credible fear

18   interview       displays          the     hallmarks         of     reliability,         it

19   appropriately         can    be    considered         in    assessing      an    alien’s

20   credibility.”).             Singh        told   an    asylum      officer        that   he

21   received    a    beating          that    resulted         in    bruises    but    later


                                                 4
 1   testified that his attackers carried a knife and sword and

 2   cut his arm.        Although “omissions are less probative of

 3   credibility than inconsistencies,” the agency did not err in

 4   relying   on     Singh’s   omission     of   these    facts     during   his

 5   interview because he was asked how he was beaten and, in

 6   contrast to his description of another earlier beating in

 7   which he was asked the identical question and stated that he

 8   had been beaten with hockey sticks, he did not mention that

9    his attackers had weapons.         Hong Fei Gao, 891 F.3d at 78–79

10   (“[I]n assessing the probative value of the omission of

11   certain facts, an IJ should consider whether those facts are

12   ones that a credible petitioner would reasonably have been

13   expected to disclose.”).          It was not unreasonable for the

14   agency to expect Singh to disclose the most severe harm

15   supporting his claim.        See id. at 78–79; see also Singh v.

16   Garland, 6 F.4th 418, 428 (2d Cir. 2021) (explaining that,

17   “in a hypothetical case, a petitioner who later claims to

18   have been brutally beaten but omitted any reference to a

19   beating   from    his   earlier   description        of   his   persecution

20   (there mentioning only less brutal conduct such as a slap in

21   the face), can be properly found to have made inconsistent


                                         5
 1   statements and to have fabricated the later assertion because

 2   the fact of the beating would have been so important to his

 3   earlier claim that he would have been expected to have

 4   included it”).   The agency was not required to accept Singh’s

 5   explanation that he was scared to be sent back to India,

 6   because the more serious harm would have bolstered his claim.

 7   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 8   petitioner must do more than offer a plausible explanation

9    for his inconsistent statements to secure relief; he must

10   demonstrate that a reasonable fact-finder would be compelled

11   to credit his testimony.” (quotation marks omitted)).

12       The agency reasonably concluded that Singh failed to meet

13   his burden of proof because he did not provide reliable,

14   objective   evidence   to    resolve   the   inconsistency   or

15   corroborate his past harm.   See 8 U.S.C. § 1158(b)(1)(B)(ii);

16   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

17   applicant’s failure to corroborate his . . . testimony may

18   bear on credibility, because the absence of corroboration in

19   general makes an applicant unable to rehabilitate testimony

20   that has already been called into question.”).      The agency

21   was not required to credit Singh’s supporting letters because


                                    6
 1   the authors were not available for cross examination, Singh’s

 2   parents were interested witnesses, and the party leader did

 3   not discuss Singh’s harm.      See Y.C. v. Holder, 741 F.3d 324,

 4   332, 334 (2d Cir. 2013) (holding that “[w]e generally defer

 5   to the agency’s evaluation of the weight to be afforded an

 6   applicant’s      documentary   evidence”     and   upholding     BIA’s

 7   decision to afford little weight to letter from applicant’s

 8   spouse); Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215

 9   (B.I.A. 2010) (finding letters from relatives and friends did

10   not provide substantial support for claim where authors were

11   “interested       witnesses . . . not       subject        to   cross-

12   examination”), overruled on other grounds by Hui Lin Huang v.

13   Holder, 677 F.3d 130 (2d Cir. 2012).       Singh does not challenge

14   the   agency’s    determination   that     his   country    conditions

15   documents contained little current evidence of persecution of

16   members of his party (the Shiromani Akali Dal Amritsar Party)

17   by members of rival parties.      See Yueqing Zhang v. Gonzales,

18   426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (finding claim

19   abandoned where not addressed in brief).

20         The agency did not err in concluding that Singh failed

21   to meet his burden of proof given the inconsistency in his


                                       7
 1   descriptions of his past harm and the lack of reliable,

 2   objective corroboration.    See 8 U.S.C. § 1158(b)(1)(B)(ii),

 3   (iii).     This   determination       is   dispositive   of   asylum,

 4   withholding of removal, and CAT relief because all three forms

 5   of relief were based on the same factual predicate.           See Paul

 6   v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).             As this

 7   finding is dispositive, we do not reach the alternative

 8   grounds for the agency’s decisions.         See INS v. Bagamasbad,

 9   429 U.S. 24, 25 (1976) (“As a general rule courts and agencies

10   are not required to make findings on issues the decision of

11   which is unnecessary to the results they reach.”).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                                FOR THE COURT:
16                                Catherine O’Hagan Wolfe,
17                                Clerk of Court




                                       8